04/29/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                        FILED Case Number: PR 06-0544


                                        PR 06-0544                                APR 2 9 2020
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme
                                                                                                Coun
                                                                                State nt rvinntann

 IN RE PETITION OF J. BANKS SEWELL III,
 FOR REINSTATEMENT TO ACTIVE STATUS                                  ORDER
 IN THE BAR OF MONTANA



       J. Banks Sewell III has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Sewell was placed on inactive status on or about January 10, 2020,
for failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2019. Attached to the Petition is a letter from the State Bar stating that
Sewell has now completed all CLE requirements for that reporting year. The Petition states
that Sewell is not currently subject to disciplinary proceedings and has not committed any
acts or omissions sanctionable under the Rules of Professional Conduct while on inactive
status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofj. Banks Sewell III for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Sewell shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this Z9 day of April, 2020.



                                                                Chief Justice
        (-2-(7(,„
6C1,1
    Justices
LA1"4/14